     Case 2:09-cr-00939-GW Document 5001 Filed 09/08/20 Page 1 of 2 Page ID #:36646




 1
                                                                     CLERK, U.S. DISTRICT
 2                                                                                          COURT


 3                                                                       SEP -8 2020
 4                                                                   ~TRAL DISTRICT OF
                                                                                         CALIFORNIA

 5
 6

 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
io    UNITED STATES OF AMERICA,                       Case No.2:o9-CR-oo939-GW-42
11                        Plaintiff,
12                        v.                          ORDER OF DETENTION AFTER
                                                      HEARING
i3 ~ YSIDRO BARAJAS,
                                                      [Fed. R. Crim. P. 32.i(a)(6); 18 U.S.C.
i4                        Defendant                   § 3143~a)~
i5
16

1~          The defendant having been arrested in this District pursuant to a warrant issued
i8   by the United States District Court for the Central District of California for alleged

i9   violations of the terms and conditions of his/her supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.1(a)(6) and ~8 U.S.C. § 3143(a), hereby finds the following:
22          A. (x) The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
24             § 3142(b)or (c).
25         B. (x) The defendant has not met his/her burden of establishing by clear and
26             convincing evidence that he/she is not likely to pose a danger to the safety of
27

                                                  1
     Case 2:09-cr-00939-GW Document 5001 Filed 09/08/20 Page 2 of 2 Page ID #:36647




 i              any other person or the community if released under i8 U.S.C. § 3i42(b)or

 2             (c).

 3          These findings are based on: nature ofcurrent allegations; nature ofdefendant's

 4    prior criminal history; history ofsubstance abuse; and the existence ofnew criminal

 5    charges based on activity occurring while under supervision suggest lack of

 6    amenability to compliance with supervision.

 7          IT THEREFORE IS ORDERED that the defendant be detained pending the final

 8    revocation proceedings.

 9
io Dated: ~ g O~ Da C~                                               aJbl~
                                                       NORABLE UTUMN D. SPAETH
~1                                                  United States Magistrate Judge
12

i3

i4

i5
i6

i~

i8

i9

20

21

22

23

24

25

26

27
